
	
		II
		110th CONGRESS
		1st Session
		S. 834
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require annual testimony before Congress
		  by the Securities and Exchange Commission, the Financial Accounting Standards
		  Board, and the Public Company Accounting Oversight Board, relating to efforts
		  to promote transparency in financial reporting.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Transparency in Financial
			 Reporting Act of 2007.
		2.FindingsCongress finds the following:
			(1)Transparent and clear financial reporting
			 is integral to the continued growth and strength of our capital markets and the
			 confidence of investors.
			(2)The increasing detail and volume of
			 accounting, auditing, and reporting guidance pose a major challenge.
			(3)The complexity of accounting and auditing
			 standards in the United States has added to the costs and effort involved in
			 financial reporting.
			3.Annual testimony on reducing complexity in
			 financial reportingThe
			 Securities and Exchange Commission, the Financial Accounting Standards Board,
			 and the Public Company Accounting Oversight Board shall annually provide oral
			 testimony by their respective chairpersons, or a designee thereof, beginning in
			 2007, and for 5 years thereafter, to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives on their efforts to reduce the complexity in financial
			 reporting, so that investors are provided with more accurate and clear
			 financial information. That testimony shall address—
			(1)complex and outdated accounting
			 standards;
			(2)improving the understandability,
			 consistency, and overall usability of the existing accounting and auditing
			 literature;
			(3)developing principles-based accounting
			 standards;
			(4)encouraging the use and acceptance of
			 interactive data; and
			(5)promoting disclosures in plain
			 English.
			
